Title: To Thomas Jefferson from Nathaniel Macon, 11 February 1826
From: Macon, Nathaniel
To: Jefferson, Thomas


Sir
Washington
11 Feby 1826
A gentleman of North Carolina is now engaged, in writing its history, he is very desirous to obtain information about its first settlement, & affairs, until the revolution; It has occurred to me that it was possible, that you could furnish much information, which no other person now living could, under this belief, I take the liberty, to request you to favor me, with such as you may think proper, for his use; I beg leave to assure you, that I would not thus trouble you, did I believe, it could be got from any other personI am with great truthYour friend & Hble sertNathl Macon